      Case 4:18-cv-00730-BSM Document 75 Filed 08/05/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

TYLOR SHANE BLACK,                                                          PLAINTIFF
ADC #145881

v.                        CASE NO. 4:18-CV-00730-BSM

KYLE DODSON                                                               DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 5th day of August, 2021.




                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
